Citation Nr: 0818476	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Evaluation of thoracolumbar spine disorder currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1973 to August 1974 
with the United States Air Force and from June 1976 to August 
1982 with the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted a temporary total rating based on VA 
hospitalization and surgery necessitating convalescence, 
effective October 25, 2005, until the end of April 2006.  
Thereafter, an evaluation of 40 percent was assigned. The 40 
percent rating was increased to 50 percent in the August 2006 
statement of the case (SOC).  In July 2007, the Board 
remanded the claim to schedule the veteran for a Travel Board 
hearing.  In April 2008, the veteran testified at a Travel 
Board hearing before the undersigned; a transcript of that 
hearing is of record.  At his April 2008 Travel Board 
hearing, the appellant submitted additional medical evidence 
and statements along with a waiver of consideration by the 
agency of original jurisdiction.  

It appears that the veteran appears to raise a claim seeking 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional thoracolumbar spine disability due to VA surgery 
and treatment.  This matter has not been previously addressed 
and is referred to the RO for further action.


FINDINGS OF FACT

The veteran's thoracolumbar spine disability is manifested by 
unfavorable ankylosis of the thoracolumbar spine; there is no 
evidence of unfavorable ankylosis of the entire spine or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
year.




CONCLUSION OF LAW

The criteria for assigning a disability rating in excess of 
50 for a thoracolumbar spine disability have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims (Veterans Court) has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Here, the VCAA duty to notify was satisfied by way of an 
August 2006 letter sent to the appellant that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The letter also asked the appellant to submit any 
evidence in his possession that pertained to the claim.  

The August 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Boards finds 
that the VCAA notice is adequate as the August 2006 letter, 
which includes Dingess/Hartman notice, informs the appellant 
that, in evaluating claims for increase, VA looks at the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  The claims were subsequently 
readjudicated by an August 2006 SOC and a March 2007 
supplemental SOC.  The veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, including testifying at a 
Travel Board hearing, and to respond to VA notices.  The 
actions taken by VA have essentially cured any error in the 
timing of notice.  Thus, the Board concludes that the veteran 
had actual knowledge of all notice requirements regarding 
increased rating claims.  Therefore, the veteran has been 
provided with all necessary notice regarding his claim for an 
increased evaluation.  Vazquez-Flores v. Peake, supra.

As the U.S. Court of Appeals for the Federal Circuit has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.  

With respect to VA's duty to assist, the veteran has been 
provided with VA examinations.  The record reflects that the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA); however, these records have 
not been associated with the case file.  Here, there is no 
indication, nor does the veteran contend, that the SSA 
records would be pertinent in, or provide additional 
information not already in the case file.  During his April 
2008 Travel Board hearing, the veteran indicated that he was 
awarded Social Security benefits for his back either in 
September 2000 or October 2004, in which no further action by 
SSA was taken since that time.  Furthermore, the evidence of 
record (including authorization and consent to release 
information forms) indicated that the only treatment he had 
received for his back was provided through VA.  These records 
have been associated with the claims file. Accordingly, to 
the extent that any VA treatment records were relied upon for 
the SSA decision, these have been obtained.  Also, records 
considered in conjunction with the SSA decision pre-date the 
current appeal period.  VA is not required to obtain the 
underlying files regarding the SSA award prior to considering 
this claim on the merits, because they have not been shown to 
be relevant to said issue. Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  The Board finds that the RO has 
obtained all identified evidence to the extent possible.  VA 
examinations in 2006 and 2007 reflect findings relevant to 
the pertinent rating criteria. As there is no indication of 
the existence of additional evidence to substantiate the 
claim, no further assistance to the veteran is required to 
comply with the duty to assist.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

October 2005 to April 2006 treatment records from the Omaha 
VA Medical Center (VAMC) showed that in October 2005, the 
veteran underwent pedicle screw fixation from L4 to L5, 
bilaterally; decompressive lumbar laminectomy of the L4 and 
L5 bilaterally with lateral recessed decompression, medial 
facetomy, resection of ligamentum flavum and foraminotomy of 
the L4 and L5 roots; intraoperative EMG of four nerve roots; 
and posterolateral fusion using autologous bone graft, 
VITOSS, and DBM bone putty.  On discharge, it was noted that 
his condition improved and he had very little pain in his 
legs.  He was doing a good job of being able to go from 
sitting to a standing position and was not having leg pain 
doing this at this point in time.  A December 2005 record 
noted that his leg pain resolved after surgery, though he 
continued to have low back pain.  The record also noted that 
shortly after discharge, he felt a popping in his back and 
pain returned to his right foot.  He ambulated with a cane 
due to right hip pain.  March and April 2006 treatment 
records reported that the veteran had increasing back pain 
with very little intermittent relief.  He seldom used the 
TENS unit prescribed and used a heating pad with temporary 
relief.  He had gone through physical therapy and indicated 
that his back was worse.  The assessment was chronic back 
pain, and failed lumbar surgery.  

In February 2006, the RO assigned a temporary evaluation of 
100 effective October 25, 2005 based on surgical or other 
treatment necessitating convalescence.  An evaluation of 40 
percent was assigned from May 1, 2006.  

On May 2006 VA examination, it was noted that the claims file 
was reviewed.  The veteran reported that his symptoms were 
not relieved by surgery and were now worse.  He had some 
degree of pain at all times.  He had shooting pain, 
particularly down the right leg 1 to 2 times per day.  
Occasionally he had numbness, particularly with standing.  He 
used a walker outside the house or crutches to help him get 
around, as occasionally he said his legs would give out on 
him.  A heating pad did not provide any help.  He had 
physical therapy postoperatively with minimal improvement and 
a TENS unit did not provide him any relief.  With regards to 
radicular symptoms, he had pain down the posterior buttocks, 
down the posterior thigh and calf, down to the foot.  This 
was worse with activity and standing.  He denied bowel or 
bladder incontinence.  Physical examination revealed that he 
stood in a stooped posture and was unable to get to neutral.  
At 10 degrees of fixed forward flexion, he was able to 
further forward flex to 30 degrees with increased pain and 
further forward flex to 45 degrees.  Extension was from the 
10 degrees flexed position up to 5 degrees, but he was unable 
to get back to neutral with significant increased pain at 5 
degrees.  Lateral bending right lateral flexion was to 10 
degrees with pain at the extreme of motion.  Left lateral 
flexion was to 12 degrees with pain at the extreme of lateral 
flexion.  Right rotary rotation was to 22 degrees with pain 
at the extreme and left rotary rotation was to 23 degrees, 
with pain at the extreme.  Repetitive forward flexion and 
extension caused an increase in pain.  There was no 
increasing weakness, fatigability, lack of endurance, or 
incoordination.  Forward flexion decreased from 10 degrees to 
38 degrees, whereas previously, he could get to 45 degrees, 
as measured with the goniometer.  After examination and 
radiographs were taken, the diagnoses included mild 
degenerative changes at T12-L1, L4-L5, and L5-S1 status post 
decompressive lumbar laminectomy at L4 and L5 with 
posterolateral fusion for spinal claudication and 
radiculopathy; and right L5-S1 radiculopathy.  

May 2006 to February 2008 records from Omaha VAMC showed 
treatment for chronic low back pain and failed back syndrome 
with bilateral leg sciatica.  May 2006 records noted that 
many specialists were involved in the veteran's care; 
however, it was determined that no further therapy options 
existed except for the administration of chronic opioids.  A 
May 2006 neurosurgery clinic note reported that post surgery 
the veteran had numbness in his thighs, and knees, and right 
radicular pain, and backache, as well as an exacerbation of 
radicular pain down the right leg.  He used a walker more now 
post surgery and his symptoms were more progressive. On 
examination, he had difficulty in performing any flexion, 
extension, and lateral rotation or bending of his spine.  It 
was noted that a post-operative MRI and x-ray showed good 
screw placement and the construct appeared to be intact.  The 
assessment was failed back syndrome.  

A July 2006 MRI revealed interval post-surgical changes of 
L4-L5 posterior stabilization with interbody fusion; mild 
spondylolisthesis L4 on L5 and L5 on S1, unchanged; and 
multilevel degenerative changes.  The impression of a 
September 2006 CT scan was posterior to left paracentral disc 
bulging with some spinal canal narrowing and left-sided 
neuroforaminal narrowing, fairly severe; L3-L4 demonstrated 
moderate bilateral foraminal narrowing, which appeared to be 
more pronounced on the left; severe degenerative disc disease 
with vacuum disc phenomenon L4-L5 interpedicular screw 
fixation, in which the right L4 screw missed the pedicle 
extending laterally into the soft tissue; and 5.5 mm (grade 
1) spondylolisthesis at L4-L5 with very mild 
spondylolisthesis at L3-L4.  A September 2006 neurosurgery 
clinic note indicated that the veteran continued to take care 
of his activities of daily living, which included yard work 
and riding a lawn mower.  It was noted that the recent CT 
scan showed that there was no compression at any of the nerve 
root levels.  Similarly, the L4-L5 right lateral pedicle 
screw seemed to be skimming the pedicle instead of embedding; 
however it was not near the nerve roots and was not showing 
hyperintensity around the screw indicative of movement.  It 
was not believed that the screw was causing pain.  

A December 2006 record noted that a September 2006 EMG of the 
left lower extremity showed that there was a chronic L3-L4 
radiculopathy and subacute L5 radiculopathy.  It was 
determined that the veteran met the medical criteria for 
electric mobility secondary to his neurologic disorder 
limiting his ability to ambulate or propel a manual 
wheelchair.  A  November 2007 neurosurgery outpatient note 
indicated that the veteran stopped taking morphine 
approximately three weeks ago secondary to the fact that he 
did not agree with the side effects.  Since that time, he 
continued to take gabapentin as well as naproxen on a routine 
basis.  He indicated that he had an increase in his pain and 
cramps especially in the right lower extremity which 
presumably was secondary to stopping his narcotic medication.  
Otherwise, there were no changes in his current 
symptomatology.  

In August 2006, the RO granted service connection for 
radiculopathy of the right lower extremity and assigned a 40 
percent evaluation effective May 6, 2006.  

On January 2007 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported that he was unable 
to do yard work and a scooter was ordered to help with his 
mobility.  A history of fatigue, decreased motion, stiffness, 
weakness, pain, and spasms was noted in the lumbar area.  The 
pain was daily, constant, and severe.  He had radiating pain 
shooting down his legs.  Physical examination of the thoracic 
spine revealed that there were spasms, guarding, tenderness, 
and weakness, bilaterally.  There was no atrophy.  The 
examiner noted that the muscle spasm, localized tenderness, 
or guarding was not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  An antalgic gait 
was noted.  There was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis.  
There was no thoracolumbar spine ankylosis.  Range of motion 
studies showed that forward flexion active range of motion 
was 0 to 40 degrees with pain at 40 degrees.  There was 
additional loss of motion due to pain on repetitive use from 
0 to 20 degrees.  Extension was 0 to 10 degrees with pain at 
10 degrees.  There was no additional loss of motion on 
repetitive use.  Right lateral rotation was 0 to 10 degrees 
with pain at 10 degrees.  There was additional loss of motion 
due to repetitive use/pain from 0 to 0 degrees.  Left lateral 
rotation was from 0 to 10 degrees with pain at 10 degrees.  
There was additional loss of motion due to repetitive 
use/pain from 0 to 5 degrees.  Right and left lateral flexion 
was 0 to 20 degrees with pain at 10 degrees.  There was 
additional loss of motion on repetitive use due to pain from 
0 to 10 degrees.  Lasegue's sign was positive.  

The diagnosis was spinal stenosis, chronic low back pain and 
leg pain syndrome.  There were significant effects on the 
veteran's usual occupation.  He had decreased mobility, 
problems with lifting and carrying, lack of stamina, weakness 
and fatigue, decreased strength, lower extremity pain, and 
difficulty concentrating.  He indicated that he was 
unemployed since 1999 due to his back problems.  (The Board 
notes that the veteran has been in receipt of a total 
disability rating by reason of individual unemployability 
since October 1999).  He received Social Security disability 
benefits.  There were mild effects on chores, bathing, 
dressing, and grooming.  There were moderate effects on 
shopping, recreation, traveling, and toileting.  There were 
severe effects on exercise and sports.  The examiner 
commented that the veteran had constant daily severe pain 
accentuated by motion even with movements while he tried to 
sleep.  In a February 2007 addendum, the examiner noted that 
the exam was for intervertebral disc syndrome.  The veteran 
reported that he had incapacitating episodes at least once a 
week that lasted 10-12 hours.  

In February 2007, the RO granted service connection for 
radiculopathy of the left lower extremity and assigned a 20 
percent evaluation effective September 20, 2006.  

In a May 2007 statement, the veteran indicated that in 
regards to incapacitating episodes in the last 12 months, he 
has been down at least three to four days a week.  

At his April 2008 Travel Board hearing, the veteran restated 
the severity of his back disorder.  He indicated that he was 
not longer able to take care of the property he rented.  He 
was not able to use his legs because of the pain, weakness, 
and numbness.  He indicated that he had been discharged from 
the neurosurgeon clinic because there was not much more that 
could be done for him.  He now was treated by a general 
medicine doctor every six moths.  The VA issued him a scooter 
and sometimes he had to use a walker or crutches to get 
around the house.  He indicated that the last time he worked 
(part-time) was mid 2005.  
In April 2008 statements, S. C. and G. F. indicated that the 
veteran was in constant pain and has slowly become more and 
more inactive due to his back disability.  

III.  Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. 
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003. 68 
Fed. Reg. 51,454 (August 27, 2003).  As the veteran's 
increased rating claim was filed after that date (October 
2005) only the revised regulations apply to his claim.  The 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.) Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243). 

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 68 Fed. Reg. 51454, 51456 (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Under Code 5243 for intervertebral disc syndrome is to be 
evaluated on the basis of incapacitating episodes over the 
previous 12 months or by combining separate ratings of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating. Id.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent rating.  This is the 
highest rating available under this code.  

The Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2) states that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) states that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

The Board notes that an April 2006 VAMC treatment record 
included an assessment of failed lumbar surgery.  May 2006 
records determined that the veteran had failed back syndrome 
and no further therapy options existed except for the 
administration of chronic opioids.  Treatment records 
continued to show persistent low back pain and other problems 
associated to the veteran's back.  Because a medical 
determination essentially stated that nothing further could 
be done for the veteran's back, an extension of the temporary 
total disability rating was not warranted and a 50 percent 
rating was assigned based on the symptoms associated with the 
thoracolumbar spine disability. 

The veteran is in receipt of a 50 percent evaluation for a 
thoracolumbar spine disability from May 1, 2006.  May 2006 VA 
examination reported that the veteran stood in a stooped 
posture and was unable to get to neutral.  There was 10 
degrees of fixed forward flexion.  January 2007 VA 
examination also showed that on repetitive use, forward 
flexion was decreased to 20 degrees, extension remained the 
same at 10 degrees, right lateral rotation was decreased to 0 
degrees, left lateral rotation was decreased to 5 degrees, 
and right and left lateral flexion were decreased to 10 
degrees, all due to pain.  Such findings are consistent with 
a 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  In order to warrant a higher 
evaluation, the veteran's back disability must be productive 
of ankylosis of the entire spine.  The Board notes that 
service connection for a cervical spine disorder has never 
been established and only the thoracolumbar aspect of the 
spine is on appeal and considered in the schedular rating at 
this time.  Regardless, the evidence did not support a 
finding of unfavorable ankylosis of the entire spine.  
January 2007 VA examination, specifically noted that the 
veteran did not have ankylosis of the cervical spine and 
associated treatment records do not indicate otherwise.  

To the extent that the veteran's low back disability has 
neurological manifestations, the Board notes that the veteran 
is already in receipt of a separate compensable ratings for 
right and left lower extremity radiculopathy, assigned a 40 
and 20 percent rating, respectively, under 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  These are separately rated 
disabilities that are not on appeal at this time.  

Consideration has been given as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome.  On January 2007 VA examination and February 2007 
addendum, the veteran indicated that he had incapacitating 
episodes at least once a week for 10 to 12 hours.  In a May 
2007 statement, he reported that in regards to incapacitating 
episodes in the last 12 months, he had been "down" at least 
three to four days a week.  Although the veteran reported 
that he had incapacitating episodes, the medical evidence did 
not show that he was prescribed bed rest by a physician and 
treated by a physician for at least six weeks due to any 
incapacitating episodes.  Note 1 following Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Consequently, he does not qualify for a higher 
than 50 percent (i.e. 60 percent) rating for incapacitating 
episodes under Code 5243.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 506 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board finds that 
the currently-assigned rating has been consistent throughout 
the appeal period (with the exception of the convalescence 
period following October 2005 surgery for which a 100 percent 
rating has been assigned).  Thus, no separate periods of 
different ratings are in order.  

Thus, a rating in excess of 50 percent for thoracolumbar 
spine disorder is not in order.  


ORDER


Entitlement to a rating in excess of 50 percent for a 
thoracolumbar spine disorder is denied. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


